Hile, J.
On interlocutory hearing the judge of the court below passed the following order: • “Under the law, the presiding judge is invested with a very wide discretion in granting or refusing injunctions; and under the facts of this case as developed before me, the restraining order heretofore granted, and which appears on the petition, is dissolved and the control of the property described in the petition and the conduct and control of said lodge is remitted to said defendants.” To the foregoing judgment, “and holding-that the defendants were entitled to the custody and control of the local Madison lodge,” the plaintiffs excepted. Under conflicting evidence the court did not err in dissolving the temporary restraining order.
(a) The language employed in the order: “the control of the property described in the petition and the conduct and control of said lodge is remitted to said defendants,” is not construed to mean an adjudication of the final rights of the parties, but only to leave the parties and property in statu quo. Judgment affirmed.

All the Justices concur.